 



FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
          This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is dated as of May 7, 2007 and entered into by and
among MOBILE MINI, INC., a Delaware corporation (“Borrower”), MOBILE MINI UK
LIMITED, a limited company organized under the laws of England and Wales (the
“UK Borrower”), the banks and other financial institutions signatory hereto that
are parties as Lenders to the Second Amended and Restated Loan and Security
Agreement referred to below (the “Lenders”), the new lenders set forth on
Schedule 1(b) hereto (the “New Lenders”), and DEUTSCHE BANK AG, NEW YORK BRANCH,
as agent (in such capacity, the “Agent”) for the Lenders (as defined in the Loan
and Security Agreement referred to below).
Recitals
          Whereas, the Borrower, the Lenders, and the Agent have entered into
that certain Second Amended and Restated Loan and Security Agreement dated as of
February 17, 2006 (the “Loan and Security Agreement”; capitalized terms used in
this Amendment without definition shall have the meanings given such terms in
the Loan and Security Agreement);
          Whereas, the Borrower has issued its senior unsecured notes due 2013
(the “Existing Senior Notes”) pursuant to an Indenture dated June 26, 2003 among
the Borrower, certain of its subsidiaries and Wells Fargo Bank Minnesota, N.A.,
as trustee, of which approximately $97,500,000 is currently outstanding;
          Whereas, the Borrower will issue its senior unsecured notes due 2015
(the “New Senior Notes”), the proceeds of which will be used to fund the tender
offer for the Existing Senior Notes, pay fees and expenses related to the such
tender offer and repay a portion of the Obligations under the Loan and Security
Agreement;
          Whereas, the Borrower desires to increase the Revolving Loan
Commitments under the Loan and Security Agreement from $350,000,000 to
$425,000,000, to extend the term of the Loan and Security Agreement, to provide
that up to $100,000,000 Revolving Credit Loans may be borrowed in Euros as well
as Pounds Sterling and to make certain other changes;
          Whereas, the Borrower has requested that the Lenders agree, subject to
the conditions and terms of this Amendment, to increase the borrowing limit, to
extend the term of the Loan and Security Agreement, to enable borrowing in Euros
and to amend certain other provisions of the Loan and Security Agreement;
          Whereas, the Borrower and the Lenders intend this Amendment to be an
amendment of the Credit Agreement and is not intended to be a novation of the
Obligations;
          Now Therefore, in consideration of the premises and the mutual
agreements set forth herein, the Borrower, the Lenders, and the Agent agree as
follows:

 



--------------------------------------------------------------------------------



 



          1. AMENDMENTS TO LOAN AND SECURITY AGREEMENT. Subject to the
conditions and upon the terms set forth in this Amendment and in reliance on the
representations and warranties of the Borrower set forth in this Amendment, the
Loan and Security Agreement is hereby amended as follows:
               1.1 Amendment to Section 1. The lead-in paragraph to Section 1 is
amended by changing the reference therein to $350,000,000 to $425,000,000.
               1.2 Amendments to Subsections 1.1.1 and 1.1.3. (a) Except as set
forth in (b) below, each of Subsections 1.1.1 and 1.1.3 of the Loan and Security
Agreement is amended by changing all references therein to “Pounds Sterling
Denominated Revolving Credit Loan(s)” to “Pounds Sterling Denominated Revolving
Credit Loans or Euro Denominated Revolving Credit Loans” and by changing
“US$50,000,000” to “US$100,000,000.”
          (b) The proviso in Section 1.1.1 is deleted in its entirety and
replaced with the following:
          “provided, however, that no Lender shall be required to make any
Pounds Sterling Denominated Revolving Credit Loan or Euro Denominated Revolving
Credit Loan to the extent that the aggregate outstanding amount of Pounds
Sterling Denominated Revolving Credit Loans and Euro Denominated Revolving
Credit Loans of all Lenders at such time exceeds US$100,000,000 (on an
as-converted to US Dollars basis at currently prevailing exchange rates as
determined by the Agent).”
               1.3 Amendment to Section 1.1.4. Section 1.1.4 to the Loan and
Security Agreement shall be deleted in its entirety and replaced with the
following:
          1.1.4 Canadian Subfacility. At the request of Borrower, with the
approval of Agent, Borrower may establish a subfacility for loans to be made in
Canadian Dollars to a Subsidiary of Borrower with operations in Canada approved
by Agent in its discretion (a “Canadian Borrower”), such subfacility to be in
such amounts as agreed by Agent and Borrower but shall in no event exceed
US$10,000,000. Promptly following such request, Borrower and Agent shall
negotiate the terms of such subfacility, it being understood that (i) the
applicable margin with respect to interest rates to be payable shall be the
equivalent to those payable under this Agreement; provided that such interest
rates shall be based on Canadian base rate or bankers acceptances on customary
terms, (ii) the definition of “borrowing base” under such subfacility shall be
based solely upon the Canadian assets of the Borrower and its Subsidiaries,
(iii) the lenders under such subfacility shall be Lenders hereunder or
Affiliates thereof; provided that (A) no Lender shall be required to be a lender
under such subfacility without its consent and (B) any Lender that provides a
commitment under such subfacility shall have its Revolving Loan Commitment
reduced by an equivalent amount, (iv) the Canadian subfacility shall have a
Canadian agent, (v) the obligations under such subfacility shall be guaranteed
by the Credit Parties; provided that such guaranty shall be subordinated to the
US Obligations and UK Obligations, (vi) each Credit Party shall grant to Agent
for the benefit of Lenders Liens on substantially all of its property to secure
its own Obligations and the Canadian obligations, (vii) the Canadian
subsidiaries of the Borrower shall guaranty the UK Obligations and the
obligations

- 2 -



--------------------------------------------------------------------------------



 



of any other foreign Subsidiaries of the Borrower but not the US Obligations,
and (viii) the Canadian subfacility shall have procedures for making and
repayment of such Loans shall be substantially similar to those set forth in
this Section 1 (including the absence of withholding or other taxes) with
respect to US Revolving Credit Loans, with such changes as Agent and Borrower
shall agree. Borrower shall be irrevocably authorized to make all requests and
issue all instructions with respect to Revolving Credit Loans for any Canadian
Borrower. The Lenders, Agent and the Borrower shall promptly upon request enter
into such amendments or amendments and restatements to this Agreement to reflect
the terms of this subfacility as agreed by Agent and Borrower.
               1.4 Amendment to Subsection 3.1.1. Subsection 3.1.1 of the Loan
and Security Agreement is deleted in its entirety and replaced with the
following:
          “3.1.1 Loan Requests. A request for a Revolving Credit Loan shall be
made, or shall be deemed to be made, in the following manner: (i) Borrower may
give Agent notice of its intention to borrow (or of the intention of any UK
Borrower to borrow), in which notice Borrower shall specify: (a) the amount of
the proposed borrowing, (b) for borrowings made by the Borrower, whether such
borrowing shall be in US Dollars, Pounds Sterling or Euros, (c) for borrowings
made by the UK Borrower, whether such borrowing shall be in Pounds Sterling or
Euros, and (d) the proposed borrowing date, (x) no later than 2:00 p.m. New York
time on the proposed borrowing date for Swing Line Loans which are US Revolving
Credit Loans and no later than 10:00 a.m. New York Time on the Business Day
prior to the proposed borrowing date for Swing Line Loans which are UK Revolving
Credit Loans or (y) no later than 2:00 p.m. New York time on the Business Day
prior to the proposed borrowing date for US Revolving Credit Loans (or in
accordance with Section 3.1.5 in the case of a request for a LIBOR Advance) or
(z) no later than 10:00 a.m. New York time three Business Days prior to the
proposed borrowing date for UK Revolving Credit Loans, provided, however, that
no such request may be made at a time when there exists a Default or an Event of
Default or other conditions set forth in Section 8 are not satisfied; and
(ii) the becoming due of any amount required to be paid under this Agreement, or
the Revolving Notes, whether as interest or for any other Obligation, shall be
deemed irrevocably to be a request for a Revolving Credit Loan on the due date
in the amount required to pay such interest or other Obligation. Upon receipt by
the Agent of any notice of borrowing pursuant to which the Borrower or UK
Borrower proposes to borrow in Pounds Sterling or Euros, the Agent shall provide
notice of the same to each Lender which has previously advised the Agent that
such Lender has Pounds Sterling or Euro funding capacity, as the case may be.”
               1.5 Amendment to Subsection 3.1.3. The second sentence of
Subsection 3.1.3 of the Loan and Security Agreement is deleted in its entirety
and replaced with the following:
          “Each such notice shall specify the requested date and amount of such
Revolving Credit Loan, whether such Revolving Credit Loan shall be a LIBOR
Advance, whether such Revolving Credit Loan shall be a US Revolving Credit Loan
or a UK Revolving Credit Loan and if a US Revolving Credit Loan, whether such
shall be denominated in US Dollars, Pounds Sterling or Euros, and if a UK
Revolving Credit Loan, whether such shall be denominated in

- 3 -



--------------------------------------------------------------------------------



 



Pounds Sterling or Euros, and the amount of each Lender’s advance thereunder (in
accordance with its applicable Revolving Loan Percentage).”
          The remainder of such subsection remains the same.
               1.6 Amendments to Subsections 3.1.5, 3.1.6 and 3.1.7(ii). Each of
Subsections 3.1.5, 3.1.6 and 3.1.7(ii) of the Loan and Security Agreement is
amended by changing the references therein to “Pounds Sterling Denominated
Revolving Credit Loans” to “Pounds Sterling Denominated Revolving Credit Loans
or Euro Denominated Revolving Credit Loans.”
               1.7 Amendment to Subsection 3.1.11. Subsection 3.1.11 of the Loan
and Security Agreement is deleted in its entirety and replaced with the
following:
               “3.1.11 Swing Line Loans; Settlement Procedures. In order to
facilitate the administration of the Revolving Credit Loans, notwithstanding the
provisions of Subsection 3.1.3, Agent may make US Revolving Credit Loans or UK
Revolving Credit Loans on behalf of the Lenders (each, a “Swing Line Loan”);
provided that Agent shall not make any Swing Line Loan which is a US Revolving
Credit Loan (each a “US Swing Line Loan”) if the aggregate outstanding principal
amount of all US Swing Line Loans (taking into account the Loan to be made and
any repayments received on such date) would exceed US$10,000,000, and Agent
shall not make any Swing Line Loan which is a UK Revolving Credit Loan (each a
“UK Swing Line Loan”) if the aggregate outstanding principal amount of all UK
Swing Line Loans (taking into account the Loan to be made and any repayments
received on such date) would exceed the Equivalent Amount of US$10,000,000, and
settlement will be made among the Lenders and Agent in accordance with this
Subsection 3.1.11. Each Lender’s obligation to fund its Revolving Loan
Percentage of each Swing Line Loan shall commence on the date on which such
Swing Line Loan is made by Agent, and each Lender shall be deemed to have
irrevocably and unconditionally purchased a participation in such Swing Line
Loan in an amount equal to its Revolving Credit Percentage of the Swing Line
Loan. All Swing Line Loans which are US Revolving Credit Loans shall be Base
Rate Advances, and all Swing Line Loans which are UK Revolving Credit Loans
shall be LIBOR Advances with an Interest Period of one week, and interest
accrued on the Swing Line Loans shall be for the account of Agent until
settlement is made in accordance with this Section. Settlement of all US Swing
Line Loans in excess of US$1,000,000 (or such lesser amount as required by
Agent) shall be made weekly on the date (each, a “US Settlement Date”) selected
by Agent and in any event on the date on which the outstanding balance of the
Swing Line Loans shall have increased or decreased since the last US Settlement
Date by US$10,000,000 or more, or more frequently if Agent elects. Settlement of
all UK Swing Line Loans in excess of US$5,000,000 (or the Equivalent Amount
thereof) (or such lesser amount as required by Agent) shall be made on the last
Business Day of each month (each, a “UK Settlement Date”) and in any event on
the date on which the outstanding balance of the UK Swing Line Loans shall have
increased or decreased since the last UK Settlement Date by US$5,000,000 (or the
Equivalent Amount thereof) or more, or more frequently if Agent elects; provided
that interest on the UK Swing Line Loans shall be payable on the last Business
Day of each month. Agent will advise each Lender electronically or by telephone,
facsimile or telecopy of its Revolving Loan Percentage of the Swing Line Loans,
and in the event that

- 4 -



--------------------------------------------------------------------------------



 



payments are necessary to be made so that each Lender has funded Revolving
Credit Loans equal to its Revolving Loan Percentage of all outstanding Revolving
Credit Loans, each Lender shall transfer such amount to Agent, or Agent shall
transfer such amount to each Lender, in immediately available funds no later
than 4 p.m. (New York time) on the US Settlement Date or the UK Settlement Date,
as applicable, if Agent has delivered notice prior to 12:00 noon (New York time)
on the US Settlement Date or 10:00 a.m. on the UK Settlement Date, as
applicable, or by 1:00 p.m. (New York time) on the next Business Day if notice
is given later. Settlements shall be made whether or not any Default or Event of
Default exists and whether or not the conditions to Revolving Credit Loans have
been met; provided however, that notwithstanding the foregoing, a Lender shall
not have any obligation to acquire a participation in a Swing Line Loan pursuant
to this Subsection 3.1.11 if a Default or Event of Default existed or any
conditions precedent to making Loans were not satisfied at the time such Swing
Line Loan was made and such Lender shall have notified Agent in writing, at
least two Business Days prior to the time such Swing Line Loan was made, that
the foregoing circumstances existed and that such Lender would not acquire
participations in Swing Line Loans made while such circumstances continued. If
any Lender fails to fund any amount due to Agent under this Section on the
Settlement Date, Agent shall be entitled to recover such amount on demand from
such Lender, together with interest thereon at the interest rate then applicable
to the Revolving Credit Loans. All payments made by the Lenders under this
Subsection 3.1.11 shall be deemed to be Revolving Credit Loans made to Borrower
in accordance with this Agreement.”
               1.8 Amendment to Subsection 3.3.5. Subsections (b) and (c) of
Subsection 3.3.5 of the Loan and Security Agreement are deleted in their
entirety and replaced with the following:
          “(b) the aggregate principal amount of the Pounds Sterling Denominated
Revolving Credit Loans and the Euro Denominated Revolving Credit Loans made to
Borrower (determined on an as-converted to US Dollars basis at currently
prevailing exchange rates as determined by the Agent) collectively exceeds
$100,000,000, (the amount of such excess, the “Borrower UK Prepayment Amount”),
within three (3) Business Days thereof, Borrower shall pay to Agent for the
ratable benefit of Lenders, as a mandatory prepayment of the Obligations, a sum
equal to the Borrower UK Prepayment Amount, to be applied to reduce the
outstanding principal balance of the Pounds Sterling Denominated Revolving
Credit Loans and the Euro Denominated Revolving Credit Loans, pro rata based on
the principal amount of the Pounds Sterling Denominated Revolving Credit Loans
and the Euro Denominated Revolving Credit Loans then outstanding;
          (c) the aggregate amount of the Revolving Loan Exposure of all the
Lenders (with the amount of Pounds Sterling Denominated Revolving Credit Loans
and Euro Denominated Revolving Credit Loans being determined on an as-converted
to US Dollars basis at currently prevailing exchange rates as determined by the
Agent) exceeds the lesser of (i) the Aggregate Borrowing Base and (ii) the
Revolving Credit Maximum Amount (the amount of such excess, the “Aggregate
Prepayment Amount”), within three (3) Business Days thereof, Borrower shall pay
to Agent for the ratable benefit of Lenders, as a mandatory prepayment of the
Obligations, a sum equal to the Aggregate Prepayment Amount, to be applied to
reduce the outstanding principal balance of the Revolving Credit Loans.”

- 5 -



--------------------------------------------------------------------------------



 



               1.9 Amendment to Subsection 3.13. Subsection 3.13 of the Loan and
Security Agreement is deleted in its entirety and replaced with the following:
          “3.13.1 (a) Pounds Sterling Participations. Notwithstanding anything
to the contrary contained herein, all Pounds Sterling Denominated Revolving
Credit Loans shall be made solely by the Lenders with Pounds Sterling Funding
Capacity. Each Lender that does not have Pounds Sterling Funding Capacity (a
“Participating Pounds Lender”) shall irrevocably and unconditionally purchase
and acquire and shall be deemed to irrevocably and unconditionally purchase and
acquire from DB AG, and DB AG shall sell and be deemed to sell to each such
Participating Pounds Lender, without recourse or any representation or warranty
whatsoever, an undivided interest and participation (a “Pounds Sterling
Participation”) in each Pounds Sterling Denominated Revolving Credit Loan funded
by DB AG in an amount equal to such Participating Pounds Lender’s Revolving Loan
Percentage of the borrowing that includes such Pounds Sterling Denominated
Revolving Credit Loan. Such purchase and sale of a Pounds Sterling Participation
shall be deemed to occur automatically upon the making of a Pounds Sterling
Denominated Revolving Credit Loan by DB AG, without any further notice to any
Participating Pounds Lender. The purchase price payable by each Participating
Pounds Lender to DB AG for each Pounds Sterling Participation purchased by it
from DB AG shall be equal to 100% of the principal amount of such Pounds
Sterling Participation (i.e., the product of (i) the amount of the borrowing
that includes the relevant Pounds Sterling Denominated Revolving Credit Loan and
(ii) such Participating Pounds Lender’s Revolving Loan Percentage), and such
purchase price shall be payable by each Participating Pounds Lender to DB AG in
accordance with the settlement procedure set forth in Subsection 3.13.2 below.
DB AG and Agent shall record on their books the amount of the Pounds Sterling
Denominated Revolving Credit Loans made by DB AG and each Participating Pounds
Lender’s Pounds Sterling Participation and Funded Pounds Sterling Participation
therein, all payments in respect thereof and interest accrued thereon and all
payments made by and to each Participating Pounds Lender pursuant to this
Subsection 3.13.
          (b) Euro Participations. Notwithstanding anything to the contrary
contained herein, all Euro Denominated Revolving Credit Loans shall be made
solely by the Lenders with Euro Funding Capacity. Each Lender that does not have
Euro Funding Capacity (a “Participating Euro Lender”) shall irrevocably and
unconditionally purchase and acquire and shall be deemed to irrevocably and
unconditionally purchase and acquire from DB AG, and DB AG shall sell and be
deemed to sell to each such Participating Euro Lender, without recourse or any
representation or warranty whatsoever, an undivided interest and participation
(a “Euro Participation”) in each Euro Denominated Revolving Credit Loan funded
by DB AG in an amount equal to such Participating Euro Lender’s Revolving Loan
Percentage of the borrowing that includes such Euro Denominated Revolving Credit
Loan. Such purchase and sale of a Euro Participation shall be deemed to occur
automatically upon the making of a Euro Denominated Revolving Credit Loan by DB
AG, without any further notice to any Participating Euro Lender. The purchase
price payable by each Participating Euro Lender to DB AG for each Euro
Participation purchased by it from DB AG shall be equal to 100% of the principal
amount of such Euro Participation (i.e., the product of (i) the amount of the
borrowing that includes the relevant Euro Denominated Revolving Credit Loan and
(ii) such Participating Euro Lender’s Revolving Loan Percentage), and such
purchase price shall be payable by each Participating

- 6 -



--------------------------------------------------------------------------------



 



Euro Lender to DB AG in accordance with the settlement procedure set forth in
Subsection 3.13.2 below. DB AG and Agent shall record on their books the amount
of the Euro Denominated Revolving Credit Loans made by DB AG and each
Participating Euro Lender’s Euro Participation and Funded Euro Participation
therein, all payments in respect thereof and interest accrued thereon and all
payments made by and to each Participating Pounds Lender pursuant to this
Subsection 3.13.
          3.13.2 Settlement Procedures for Revolving Credit Loan Participations
          Each Participating Pounds Lender’s Pounds Sterling Participation in
the Pounds Sterling Denominated Revolving Credit Loans (other than Protective
Advances) shall be in an amount equal to its Revolving Loan Percentage of all
such Pounds Sterling Denominated Revolving Credit Loans. However, in order to
facilitate the administration of the Pounds Sterling Denominated Revolving
Credit Loans made by DB AG and the Pounds Sterling Participations, settlement
among DB AG and the Participating Pounds Lenders with regard to the
Participating Pounds Lenders’ Pounds Sterling Participations shall take place in
accordance with the following provisions:
          (a) DB AG and the Participating Pounds Lenders shall settle (a “Pounds
Sterling Participation Settlement”) by payments in respect of the Pounds
Sterling Participations as follows: So long as any Pounds Sterling Denominated
Revolving Credit Loans are outstanding, Pounds Sterling Participation
Settlements shall be effected through Agent on such Business Days as Agent shall
specify by a notice by telecopy, telephone or similar form of notice to each
Participating Pounds Lender requesting such Pounds Sterling Participation
Settlement (each such date on which a Pounds Sterling Participation Settlement
occurs herein called a “Pounds Sterling Participation Settlement Date”), such
notice to be delivered no later than 2:00 p.m. (New York time) at least one
Business Day prior to the requested Pounds Sterling Participation Settlement
Date; provided, that Agent shall have the option but not the obligation to
specify a Pounds Sterling Participation Settlement Date and, in any event, shall
not specify a Pounds Sterling Participation Settlement Date prior to the
occurrence of an Event of Default; provided, further, that if (x) such Event of
Default is waived in writing in accordance with the terms hereof, (y) no
Obligations have yet been declared due and payable under Subsection 9.2 and (z)
Agent has actual knowledge of such cure or waiver, all prior to Agent’s giving
notice to the Participating Pounds Lenders of the first Pounds Sterling
Participation Settlement Date under this Agreement, then Agent shall not give
notice to the Participating Pounds Lenders of a Pounds Sterling Participation
Settlement Date based upon such cured or waived Event of Default. If on any
Pounds Sterling Participation Settlement Date the total principal amount of the
Pounds Sterling Denominated Revolving Credit Loans made or deemed made by DB AG
during the period ending on (but excluding) such Pounds Sterling Settlement Date
and commencing on (and including) the immediately preceding Pounds Sterling
Participation Settlement Date (or the Closing Date in the case of the period
ending on the first Pounds Sterling Participation Settlement Date) (each such
period herein called a “Pounds Sterling Participation Settlement Period”) is
greater than the principal amount of Pounds Sterling Denominated Revolving
Credit Loans repaid during such Pounds Sterling Participation

- 7 -



--------------------------------------------------------------------------------



 



Settlement Period to DB AG, each Participating Pounds Lender shall pay to DB AG
(through Agent), no later than 11:00 a.m. (New York time) on such Pounds
Sterling Participation Settlement Date, an amount equal to such Participating
Pounds Lender’s ratable share of the amount of such excess. If in any Pounds
Sterling Participation Settlement Period the outstanding principal amount of the
Pounds Sterling Denominated Revolving Credit Loans repaid to DB AG in such
period exceeds the total principal amount of the Pounds Sterling Denominated
Revolving Credit Loans made or deemed made by DB AG during such period, DB AG
shall pay to each Participating Pounds Lender (through Agent) on such Pounds
Sterling Participation Settlement Date an amount equal to such Participating
Pounds Lender’s ratable share of such excess. Pounds Sterling Participation
Settlements in respect of Pounds Sterling Denominated Revolving Credit Loans
shall be made in Pounds Sterling (or the Equivalent Amount in Dollars) on the
Pounds Sterling Participation Settlement Date for such Pounds Sterling
Denominated Revolving Credit Loans.
          (b) If any Participating Pounds Lender fails to pay to DB AG on any
Pounds Sterling Participation Settlement Date the full amount required to be
paid by such Participating Pounds Lender to DB AG on such Pounds Sterling
Participation Settlement Date in respect of such Participating Pounds Lender’s
Pounds Sterling Participation (such Participating Pounds Lender’s “Pounds
Sterling Participation Settlement Amount”) with DB AG, DB AG shall be entitled
to recover such unpaid amount from such Participating Pounds Lender, together
with interest thereon (in the same respective currency or currencies as the
relevant Revolving Credit Loans) at the Base Rate plus 2% with respect to Loans
denominated in Pounds Sterling. Without limiting DB AG’s rights to recover from
any Participating Pounds Lender any unpaid Pounds Sterling Participation
Settlement Amount payable by such Participating Pounds Lender to DB AG, Agent
shall also be entitled to withhold from amounts otherwise payable to such
Participating Pounds Lender an amount equal to such Participating Pounds
Lender’s unpaid Pounds Sterling Participation Settlement Amount owing to DB AG
and apply such withheld amount to the payment of any unpaid Pounds Sterling
Participation Settlement Amount owing by such Participating Pounds Lender to DB
AG.
          (c) Following the first Pounds Sterling Participation Settlement Date,
Agent shall effect a Pounds Sterling Participation Settlement on each subsequent
Pounds Sterling Revolving Loan Settlement Date or within 1 Business Day
thereafter.
          Each Participating Euro Lender’s Euro Participation in the Euro
Denominated Revolving Credit Loans (other than Protective Advances) shall be in
an amount equal to its Revolving Loan Percentage of all such Euro Denominated
Revolving Credit Loans. However, in order to facilitate the administration of
the Euro Denominated Revolving Credit Loans made by DB AG and the Euro
Participations, settlement among DB AG and the Participating Euro Lenders with
regard to the Participating Euro Lenders’ Euro Participations shall take place
in accordance with the following provisions:
          (x) DB AG and the Euro Lenders shall settle (a “Euro Participation
Settlement”) by payments in respect of the Euro Participations as follows: So
long as any

- 8 -



--------------------------------------------------------------------------------



 



Euro Denominated Revolving Credit Loans are outstanding, Euro Participation
Settlements shall be effected through Agent on such Business Days as Agent shall
specify by a notice by telecopy, telephone or similar form of notice to each
Participating Euro Lender requesting such Euro Participation Settlement (each
such date on which a Euro Participation Settlement occurs herein called a “Euro
Participation Settlement Date”), such notice to be delivered no later than 2:00
p.m. (New York time) at least one Business Day prior to the requested Euro
Participation Settlement Date; provided, that Agent shall have the option but
not the obligation to specify a Euro Participation Settlement Date and, in any
event, shall not specify a Euro Participation Settlement Date prior to the
occurrence of an Event of Default; provided, further, that if (x) such Event of
Default is waived in writing in accordance with the terms hereof, (y) no
Obligations have yet been declared due and payable under Subsection 9.2 and
(z) Agent has actual knowledge of such cure or waiver, all prior to Agent’s
giving notice to the Participating Euro Lenders of the first Euro Participation
Settlement Date under this Agreement, then Agent shall not give notice to the
Participating Euro Lenders of a Euro Participation Settlement Date based upon
such cured or waived Event of Default. If on any Euro Participation Settlement
Date the total principal amount of the Euro Denominated Revolving Credit Loans
made or deemed made by DB AG during the period ending on (but excluding) such
Euro Settlement Date and commencing on (and including) the immediately preceding
Euro Participation Settlement Date (or the Closing Date in the case of the
period ending on the first Euro Participation Settlement Date) (each such period
herein called a “Euro Participation Settlement Period”) is greater than the
principal amount of Euro Denominated Revolving Credit Loans repaid during such
Euro Participation Settlement Period to DB AG, each Participating Euro Lender
shall pay to DB AG (through Agent), no later than 11:00 a.m. (New York time) on
such Euro Participation Settlement Date, an amount equal to such Euro Lender’s
ratable share of the amount of such excess. If in any Euro Participation
Settlement Period the outstanding principal amount of the Euro Denominated
Revolving Credit Loans repaid to DB AG in such period exceeds the total
principal amount of the Euro Denominated Revolving Credit Loans made or deemed
made by DB AG during such period, DB AG shall pay to each Participating Euro
Lender (through Agent) on such Euro Participation Settlement Date an amount
equal to such Participating Euro Lender’s ratable share of such excess. Euro
Participation Settlements in respect of Euro Denominated Revolving Credit Loans
shall be made in Euros (or the Equivalent Amount in Dollars) on the Euro
Participation Settlement Date for such Euro Denominated Revolving Credit Loans.
          (y) If any Participating Euro Lender fails to pay to DB AG on any Euro
Participation Settlement Date the full amount required to be paid by such
Participating Euro Lender to DB AG on such Euro Participation Settlement Date in
respect of such Participating Euro Lender’s Euro Participation (such
Participating Euro Lender’s “Euro Participation Settlement Amount”) with DB AG,
DB AG shall be entitled to recover such unpaid amount from such Participating
Euro Lender, together with interest thereon (in the same respective currency or
currencies as the relevant Revolving Credit Loans) at the Base Rate plus 2% with
respect to Loans denominated in Euros. Without limiting DB AG’s rights to
recover from any Participating Euro Lender any unpaid Euro Participation
Settlement Amount payable by such Participating Euro Lender

- 9 -



--------------------------------------------------------------------------------



 



to DB AG, Agent shall also be entitled to withhold from amounts otherwise
payable to such Participating Euro Lender an amount equal to such Participating
Euro Lender’s unpaid Euro Participation Settlement Amount owing to DB AG and
apply such withheld amount to the payment of any unpaid Euro Participation
Settlement Amount owing by such Participating Euro Lender to DB AG.
          (z) Following the first Euro Participation Settlement Date, Agent
shall effect a Euro Participation Settlement on each subsequent Euro Revolving
Loan Settlement Date or within 1 Business Day thereafter.
          3.13.3 Obligations Irrevocable. The obligations of each Participating
Pounds Lender or Participating Euro Lender to purchase from DB AG a
participation in each Pounds Sterling Denominated Revolving Credit Loan or Euro
Denominated Revolving Credit Loan, as applicable, made by DB AG and to make
payments to DB AG with respect to such participation, in each case as provided
herein, shall be irrevocable and not subject to any qualification or exception
whatsoever, including any of the following circumstances:
          (a) any lack of validity or enforceability of this Agreement or any of
the other Loan Documents or of any Revolving Credit Loans, against Borrower, any
UK Borrower or any Guarantor;
          (b) the existence of any claim, setoff, defense or other right which
any of the Borrower, UK Borrower or any Guarantor may have at any time in
respect of any Revolving Credit Loans;
          (c) any application or misapplication of any proceeds of any Revolving
Credit Loans;
          (d) the surrender or impairment of any security for any Revolving
Credit Loans;
          (e) the occurrence of any Default or Event of Default;
          (f) the commencement or pendency of any events specified in Subsection
9.1.9 hereof, in respect of Borrower Parent or any Subsidiary thereof, any other
Guarantor or any other Person; or
          (g) the failure to satisfy the applicable conditions precedent set
forth in Section 8 hereof.
          3.13.4 Recovery or Avoidance of Payments. In the event any payment by
or on behalf of Borrower, any UK Borrower or any other Credit Party received by
Agent with respect to any Pounds Sterling Denominated Revolving Credit Loan or
Euro Denominated Revolving Credit Loan made by DB AG is thereafter set aside,
avoided or recovered from Agent in connection with any Insolvency Proceeding or
due to any mistake of law or fact, each Participating Pounds Lender and
Participating Euro Lender shall, upon written demand by Agent, pay to DB AG
(through Agent) such Participating Pounds Lender’s Revolving Loan

- 10 -



--------------------------------------------------------------------------------



 



Percentage or Participating Euro Lender’s Revolving Loan Percentage, as the case
may be, of such amount set aside, avoided or recovered, together with interest
at the rate and in the currency required to be paid by DB AG or Agent upon the
amount required to be repaid by it.
          3.13.5 Indemnification by Lenders.
          (a) Each Participating Pounds Lender agrees to indemnify DB AG (to the
extent not reimbursed by Borrower or UK Borrower and without limiting the
obligations of Borrower and UK Borrower hereunder or under any other Loan
Document) ratably for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against DB AG in any way relating to or arising out of
any Pounds Sterling Denominated Revolving Credit Loans or any participations by
DB AG in any Letters of Credit denominated in Pounds Sterling or related LC
Support or any action taken or omitted by DB AG in connection therewith;
provided that no Participating Pounds Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of DB AG. Without limiting the foregoing, each Participating Pounds
Lender agrees to reimburse DB AG promptly upon demand for such Participating
Pounds Lender’s ratable share of any costs or expenses payable by the Borrowers
to DB AG in respect of the Pounds Sterling Denominated Revolving Credit Loans to
the extent that DB AG is not promptly reimbursed for such costs and expenses by
the Borrowers. The agreement contained in this Subsection 3.13.5(a) shall
survive payment in full of all Revolving Credit Loans.
          (b) Each Participating Euro Lender agrees to indemnify DB AG (to the
extent not reimbursed by Borrower or UK Borrower and without limiting the
obligations of Borrower and UK Borrower hereunder or under any other Loan
Document) ratably for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against DB AG in any way relating to or arising out of
any Euro Denominated Revolving Credit Loans or any participations by DB AG in
any Letters of Credit denominated in Euros or related LC Support or any action
taken or omitted by DB AG in connection therewith; provided that no
Participating Euro Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of DB AG. Without
limiting the foregoing, each Participating Euro Lender agrees to reimburse DB AG
promptly upon demand for such Participating Euro Lender’s ratable share of any
costs or expenses payable by the Borrowers to DB AG in respect of the Euro
Denominated Revolving Credit Loans to the extent that DB AG is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreement contained
in this Subsection 3.13.5(b) shall survive payment in full of all Revolving
Credit Loans.
          3.13.6 Revolving Credit Loan Participation Fee.
          (a) In consideration for each Participating Pounds Lender’s
participation in the Pounds Sterling Denominated Revolving Credit Loans made by
DB AG, DB AG agrees to pay to Agent for the account of each Participating Pounds
Lender, as and when DB AG receives payment of interest on its Pounds Sterling
Denominated Revolving Credit Loans, a fee (the

- 11 -



--------------------------------------------------------------------------------



 



“Pounds Sterling Participation Fee”) at a rate per annum equal to the Applicable
Margin on such Pounds Sterling Denominated Revolving Credit Loans minus 0.25% on
the Unfunded Pounds Sterling Participation of such Participating Pounds Lender
in such Pounds Sterling Denominated Revolving Credit Loans of DB AG. The Pounds
Sterling Participation Fee in respect of any unfunded Pounds Sterling
Participation in a Pounds Sterling Denominated Revolving Credit Loan shall be
payable to Agent in Pounds Sterling when interest on such Pounds Sterling
Denominated Revolving Credit Loan is received by DB AG. If DB AG does not
receive payment in full of such interest, the Pounds Sterling Participation Fee
in respect of the unfunded Pounds Sterling Participation in such Pounds Sterling
Denominated Revolving Credit Loans shall be reduced proportionately. Any amounts
payable under this Subsection 3.13.6(a) by Agent to the Participating Pounds
Lenders shall be paid in Pounds Sterling (or the US Dollar equivalent thereof as
determined by the Agent in its sole discretion).
          (b) In consideration for each Participating Euro Lender’s
participation in the Euro Denominated Revolving Credit Loans made by DB AG, DB
AG agrees to pay to Agent for the account of each Participating Euro Lender, as
and when DB AG receives payment of interest on its Euro Denominated Revolving
Credit Loans, a fee (the “Euro Participation Fee”) at a rate per annum equal to
the Applicable Margin on such Euro Denominated Revolving Credit Loans minus
0.25% on the Unfunded Euro Participation of such Participating Euro Lender in
such Euro Denominated Revolving Credit Loans of DB AG. The Euro Participation
Fee in respect of any unfunded Euro Participation in a Euro Denominated
Revolving Credit Loan shall be payable to Agent in Euros when interest on such
Euro Denominated Revolving Credit Loan is received by DB AG. If DB AG does not
receive payment in full of such interest, the Euro Participation Fee in respect
of the unfunded Euro Participation in such Euro Denominated Revolving Credit
Loans shall be reduced proportionately. Any amounts payable under this
Subsection 3.13.6(a) by Agent to the Participating Euro Lenders shall be paid in
Euros (or the US Dollar equivalent thereof as determined by the Agent in its
sole discretion).”
               1.10 Amendment to Subsection 3.16.1. Subsection 3.16.1 of the
Loan and Security Agreement is deleted in its entirety and replaced with the
following:
          “3.16.1 Term of the Agreement. Subject to the right of Lenders to
cease making Loans to Borrower during the continuance of any Default or Event of
Default, this Agreement shall be in effect for the period from the Restatement
Date through and including May 7, 2012 (the “Term”), unless terminated as
provided in Subsection 3.16.2 hereof.”
               1.11 Amendment to Subsection 7.1.8. Subsection 7.1.8 of the Loan
and Security Agreement shall be amended by adding the following subsection (c):
          “(c) Before making any loan or advance to or Investment in any Foreign
Subsidiary which has not executed and delivered to the Agent a Guaranty, cause
such Foreign Subsidiary, whether now or hereafter in existence, promptly upon
Agent’s request therefor, to execute and deliver to Agent a guaranty in form and
substance satisfactory to the Agent, pursuant to which such Subsidiary
guaranties the payment and performance of all Obligations except US Obligations.

- 12 -



--------------------------------------------------------------------------------



 



               1.12 Amendment to Subsection 7.2.2. Subsection 7.2.2 of the Loan
and Security Agreement is hereby amended by deleting subsections (e) and (f) in
their entirety and replacing them with the following:
          “(e) (i) Indebtedness consisting of loans and advances by Borrower or
UK Borrower to a Guarantor or by a Guarantor or a Foreign Guarantor to Borrower
or UK Borrower or another Guarantor; (ii) Indebtedness consisting of loans and
advances by Borrower or UK Borrower to a Foreign Guarantor in an aggregate
amount, together with Investments under Subsection 7.2.7(b), not to exceed
US$75,000,000 at any time outstanding; provided that all loans and advances
described under (i) and (ii) are evidenced by a promissory note, which is
pledged to Agent; (iii) Indebtedness (which may be secured or unsecured) of any
Foreign Subsidiary (other than a UK Subsidiary) for which none of the Borrower,
UK Borrower or any Guarantor has provided credit support (by guarantee, granting
of Liens on its assets or otherwise) in an amount not to exceed $50,000,000 at
any time outstanding, and (iv) other Indebtedness consisting of loans and
advances to Foreign Subsidiaries, which together with Investments made by any
Credit Party in Foreign Subsidiaries under Subsection 7.2.7(b)(iii), does not
exceed $5,000,000 in the aggregate at any time outstanding;
          (f) Indebtedness under the Senior Notes, and any refinancings thereof,
in an aggregate principal balance for all such Indebtedness not to exceed
US$200,000,000 at any time outstanding so long as, with respect to any
refinancings thereof, the Indebtedness is on terms at least as favorable to the
Lenders as the Senior Notes, in the reasonable judgment of the Agent;”
               1.13 Amendment to Subsection 7.2.3. Subsection 7.2.3(a) is
deleted in its entirety and replaced by the following:
          “(a) (i) Liens granted to Agent for the benefit of the Lenders under
the Security Documents to secure the Obligations and (ii) Liens granted to the
agent under the Canadian subfacility established pursuant to Section 1.1.4 for
the benefit of the lenders under such Canadian subfacility to secure the
obligations under such Canadian subfacility;
A new subsection (n) shall be added to Subsection 7.2.3 which shall read as
follows:
          “(n) Liens securing Indebtedness of a Foreign Subsidiary permitted
under Section 7.2.2(e)(iii).”
               1.14 Amendment to Subsection 7.2.6. Clause (ii) of the proviso in
Subection 7.2.6(b) is hereby amended to change the date “July 1, 2006” to
“July 1, 2010 and change the reference to “Restatement Date” to “Amendment
Date”. In addition, a new clause (vi) shall be added to the proviso in
Subsection 7.2.6(b) which shall provide:
          “(vi) Borrower may repurchase or redeem the Existing Senior Notes with
the proceeds of the New Senior Notes.”
               1.15 Amendment to Subsection 7.2.7(b). Subsection 7.2.7(b) of the
Loan and Security Agreement is deleted in its entirety and replaced by the
following:

- 13 -



--------------------------------------------------------------------------------



 



          “(b) (i) loans, investments and advances between Borrower, UK Borrower
and Guarantors permitted under this Agreement (ii) Investments by Borrower or UK
Borrower in a Foreign Guarantor provided that all Investments in such Foreign
Guarantor, together with Indebtedness of such Foreign Guarantor permitted under
Subsection 7.2.2, shall not exceed US$75,000,000 at any time outstanding, and
(iii) other Investments in Foreign Subsidiaries, which together with
Indebtedness incurred in reliance on Subsection 7.2.2(e)(iv), does not exceed
$5,000,000 in the aggregate at any time outstanding;”
               1.16 Amendment to Appendix A – General Definitions
          (a) The definitions of each of Base Rate, Equivalent Amount, Funded
Pounds Sterling Participation, LIBOR, Revolving Credit Maximum Amount, Revolving
Loan Commitment, Senior Note Indenture, Senior Notes, Total Credit Facility and
UK Revolving Credit Loan are deleted in their entirety and replaced with the
following:
          “Base Rate” – (i) with respect to all Obligations denominated in US
Dollars, the rate of interest announced or quoted by Bank from time to time as
its prime rate for commercial loans, whether or not such rate is the lowest rate
charged by Bank to its most preferred borrowers; and, if such prime rate for
commercial loans is discontinued by Bank as a standard, a comparable reference
rate designated by Bank as a substitute therefore shall be the Base Rate and
(ii) with respect to all Obligations denominated in Pounds Sterling or Euros,
LIBOR.
          “Equivalent Amount” – (i) whenever this Agreement requires or permits
a determination on any date of the equivalent amount in US Dollars of an amount
expressed in Pounds Sterling or Euros, the equivalent amount in US Dollars of
such amount expressed in Pounds Sterling or Euros, as the case may be, as
determined by Agent on such date on the basis of the Spot Rate for the purchase
of US Dollars with Pounds Sterling or Euros, as the case may be, on the relevant
Computation Date provided for hereunder; or (ii) whenever this Agreement
requires or permits a determination on any date of the equivalent amount in
Pounds Sterling or Euros of an amount expressed in US Dollars, the equivalent
amount in Pounds Sterling or Euros, as the case may be, of such amount expressed
in US Dollars as determined by Agent on such date on the basis of the Spot Rate
for the purchase of Pounds Sterling or Euros, as the case may be, with Dollars
on the relevant Computation Date provided for hereunder.
          “Funded Pounds Sterling Participation” – with respect to any
Participating Pounds Lender relating to Pounds Sterling Denominated Revolving
Credit Loans funded by DB AG, (i) the aggregate amount paid by such
Participating Pounds Lender to DB AG pursuant to Subsection 3.13.2 of the
Agreement in respect of such Participating Pounds Lender’s participation in the
principal amount of Pounds Sterling Denominated UK Revolving Credit Loans funded
by DB AG minus (ii) the aggregate amount paid to such Participating Pounds
Lender by DB AG pursuant to Subsection 3.13.2 of the Agreement in respect of its
participation in the principal amount of Pounds Sterling Denominated UK
Revolving Credit Loans funded by DB AG, excluding in each case any payments made
in respect of interest accrued on the Pounds Sterling Denominated UK Revolving
Credit Loans funded by DB AG. DB AG’s Funded Pounds Sterling Participation in
any UK Revolving Credit Loans funded by DB AG shall be equal to the

- 14 -



--------------------------------------------------------------------------------



 



outstanding principal amount of such UK Revolving Credit Loans minus the total
Funded Pounds Sterling Participation of all other Lenders therein.
          “LIBOR” – with respect to any Interest Period, the average of
interbank offered rates for deposits in US Dollars, Pounds Sterling or Euros, as
applicable, having a maturity approximately equal to such Interest Period in the
London market as set forth on page 3750 (i.e., the LIBOR page), or any successor
page, of the Telerate News Services, titled “British Banker Association Interest
Settlement Rates” at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period (or same day with respect to
LIBOR Advances denominated in Pounds Sterling) or if such rate is not then
quoted, the arithmetic average as determined by Agent of the rates at which
deposits in immediately available US Dollars, Pounds Sterling or Euros, as
applicable, in an amount equal to the amount of such LIBOR Rate Loan having a
maturity approximately equal to such Interest Period are offered to four
(4) reference banks to be selected by Agent in the London interbank market, at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period (or same day with respect to LIBOR Advances denominated
in Pounds Sterling).
          “Revolving Credit Maximum Amount” – US$425,000,000, as such amount may
be reduced or later increased from time to time pursuant to the terms of the
Agreement.
          “Revolving Loan Commitment” – with respect to any Lender, the amount
of such Lender’s Revolving Loan Commitment pursuant to Section 1 of the
Agreement, as set forth on Schedule 1.1(a) hereto, as the same may be reduced or
later increased from time to time pursuant to the terms of this Agreement.
          “Senior Note Indenture” – means, collectively, (i) – the Indenture
dated June 26, 2003 among the Borrower, its Subsidiaries and Wells Fargo Bank
Minnesota, N.A., as trustee and (ii) the Indenture dated May 7, 2007 among the
Borrower, certain of its subsidiaries and Law Debenture Trust Company of New
York., as trustee, and any supplemental indenture in form and substance
satisfactory to the Agent.
          “Senior Notes” – means, collectively, (i) Borrower’s senior unsecured
notes in the aggregate original principal amount of US$150,000,000 due 2013
issued pursuant to the Indenture dated June 26, 2003 among the Borrower, its
certain of its Subsidiaries and Wells Fargo Bank Minnesota, N.A., as trustee,
and (ii) Borrower’s senior unsecured notes due 2015 issued pursuant to the
Indenture dated May 7, 2007 among the Borrower, certain of its Subsidiaries and
Law Debenture Trust Company of New York, as trustee, and any supplemental
indenture in form and substance satisfactory to the Agent.
          “Swing Line Loan” – as defined in Section 3.1.11 of the Agreement.
          “Total Credit Facility” – US$425,000,000, as reduced or increased from
time to time pursuant to the terms of the Agreement.
          “UK Revolving Credit Loan” – a Revolving Credit Loan made to the UK
Borrower pursuant to Subsection 1.1.3 that is denominated in Pounds Sterling or
Euros.

- 15 -



--------------------------------------------------------------------------------



 



          (c) The following are added to Appendix A in the proper alphabetical
order:
          “Amendment Date” means May 7, 2007.
          “Euro” and “€” means the single currency of the Participating Member
States.
          “Euro Denominated Revolving Credit Loan” means any UK Revolving Credit
Loan or any US Revolving Credit Loan denominated in Euros.
          “Euro Denominated UK Revolving Credit Loan” means any UK Revolving
Credit Loan denominated in Euros.
          “Euro Funding Capacity” — at any date of determination, for any
Lender, the ability of such Lender to fund Revolving Credit Loans denominated in
Euros, as set forth in the records of Agent upon notification from such Lender
from time to time.
          “Euro Participation” – as defined in Subsection 3.13.1.
          “Euro Participation Fee” – as defined in Subsection 3.13.6.
          “Euro Participation Settlement”– as defined in Subsection 3.13.2.
          “Euro Participation Settlement Amount”– as defined in Subsection
3.13.2.
          “Euro Participation Settlement Date”– as defined in Subsection 3.13.2.
          “Euro Participation Settlement Period”– as defined in Subsection
3.13.2.
          “Existing Senior Notes” means the senior unsecured notes due 2013
issued pursuant to an Indenture dated June 26, 2003 among the Borrower, certain
of its subsidiaries and Wells Fargo Bank Minnesota, N.A., as trustee.
          “Foreign Guarantor” means each Foreign Subsidiary other than the UK
Borrower or a UK Guarantor.
          “Foreign Guaranty” means a guaranty agreement executed by each Foreign
Guarantor pursuant to which such Foreign Subsidiary guarantees the payment and
performance of the Obligations other than the US Obligations.
          “Foreign Subsidiary” means a Subsidiary that is not a Domestic
Subsidiary.
          “Funded Euro Participation” – with respect to any Participating Euro
Lender relating to Euro Denominated Revolving Credit Loans funded by DB AG,
(i) the aggregate amount paid by such Participating Euro Lender to DB AG
pursuant to Subsection 3.13.2 of the Agreement in respect of such Participating
Euro Lender’s participation in the principal amount of Euro Denominated UK
Revolving Credit Loans funded by DB AG minus (ii) the aggregate amount paid to
such Participating Euro Lender by DB AG pursuant to Subsection 3.13.2 of the
Agreement in respect of its participation in the principal amount of Euro
Denominated UK

- 16 -



--------------------------------------------------------------------------------



 



Revolving Credit Loans funded by DB AG, excluding in each case any payments made
in respect of interest accrued on the Euro Denominated UK Revolving Credit Loans
funded by DB AG. DB AG’s Funded Euro Participation in any Euro Denominated UK
Revolving Credit Loans funded by DB AG shall be equal to the outstanding
principal amount of such Euro Denominated UK Revolving Credit Loans minus the
total Funded Euro Participation of all other Lenders therein.
          “Participating Euro Lender”– as defined in Subsection 3.13.1.
          “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to economic
and monetary union.
          “Pounds Sterling Denominated UK Revolving Credit Loan” means any UK
Revolving Credit Loan denominated in Pounds Sterling.
          2. CONSENT WITH RESPECT TO NEW SENIOR NOTE PAYMENTS. With respect to
the issuance of the New Senior Notes on the date hereof, the Lenders consent to
the application of proceeds thereof to fund the tender offer for the Existing
Senior Notes, notwithstanding the provisions of Section 3.3.2 (Proceeds from
Issuance of Additional Indebtedness or Equity) which would require the proceeds
to be applied to the Obligations first.
          3. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce
the Lenders and the Agent to enter into this Amendment, the Borrower represents
and warrants to each Lender and the Agent that the following statements are
true, correct and complete:
               3.1 Power and Authority. The Borrower is duly authorized and
empowered to enter into this Amendment and the Senior Notes Indenture, and to
carry out the transactions contemplated by, and to perform its obligations under
or in respect of, the Loan and Security Agreement as amended hereby and the
Senior Notes Indenture. The Guarantors are duly authorized and empowered to
enter into and to execute, deliver and perform the Consent of Guarantors and
Reaffirmation Agreement attached hereto (“Guarantor Consent”).
               3.2 No Conflict or Violation or Required Consent or Approval. The
execution and delivery of this Amendment, the Guarantor Consent and the Senior
Notes Indenture, the issuance of the New Senior Notes and the performance of the
obligations of each Credit Party under or in respect of the Loan and Security
Agreement as amended hereby , the Guarantor Consent and the Senior Note
Documents do not and will not conflict with or violate (a) any provision of the
governing documents of any Credit Party, (b) any Applicable Law, (c) any order,
judgment or decree of any court or other governmental agency binding on any
Credit Party, or (d) any indenture, agreement or instrument to which any Credit
Party is a party or by which any Credit Party , or any property of any of them,
is bound, and do not and will not require any consent or approval of any Person.
               3.3 Execution, Delivery and Enforceability. This Amendment and
the Guarantor Consent has been duly executed and delivered by each Credit Party
which is a party

- 17 -



--------------------------------------------------------------------------------



 



thereto and are the legal, valid and binding obligations of such Credit Party,
enforceable in accordance with their terms, except as enforceability may be
affected by applicable bankruptcy, insolvency, and similar proceedings affecting
the rights of creditors generally, and general principles of equity.
               3.4 No Default or Event of Default. No event has occurred and is
continuing or will result from the execution and delivery of this Amendment or
the issuance of the New Senior Notes that would constitute a Default or an Event
of Default. Borrower is in compliance with the terms of the Senior Note
Documents.
               3.5 Representations and Warranties. Each of the representations
and warranties contained in the Loan and Security Agreement is and will be true
and correct in all material respects on and as of the date hereof and as of the
effective date of this Amendment, except to the extent that such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects as of such earlier date.
          4. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment shall
be effective only if and when signed by, and when counterparts hereof shall have
been delivered to the Agent or its counsel (by hand delivery, mail or telecopy
or electronic transmission) by, Borrower and all Lenders and only if and when
each of the following conditions is satisfied:
               4.1 Consent of Guarantors. Each of the Guarantors shall have
executed and delivered to Agent as its counsel the Guarantor Consent.
               4.2 New Notes. Upon written request delivered at least three
Business Days prior to the Amendment Date, the Borrower shall execute and
deliver to each Lender with an increased Commitment (an “Increasing Lender”) a
new (or replacement) Note evidencing its Commitment, as so increased, and to
each New Lender, a Note.
               4.3 No Default or Event of Default; Accuracy of Representations
and Warranties. No Default or Event of Default shall exist and each of the
representations and warranties made by the various parties herein and in or
pursuant to the Loan Documents shall be true and correct in all material
respects as if made on and as of the date on which this Amendment becomes
effective (except that any such representation or warranty that is expressly
stated as being made only as of a specified earlier date shall be true and
correct as of such earlier date).
               4.4 Senior Notes Documents. The Borrower shall have entered into
the Senior Notes Documents and issued the New Senior Notes, with terms no less
favorable to the Borrower than those set forth in the Offering Memorandum for
the New Senior Notes, dated April 23, 2007, a copy of which has been provided to
the Agent.
               4.5 Opinion of Counsel. The Borrower shall have delivered to the
Agent opinion(s) of counsel in form and substance satisfactory to the Agent and
its counsel.

- 18 -



--------------------------------------------------------------------------------



 



               4.6 Lien Perfection. Borrower and its Subsidiaries shall have
delivered to Agent such documents as requested by Agent to perfect or to
continue the perfection of the Liens granted to the Agent for the benefit of the
Lenders and evidence that Agent has duly perfected first priority Liens in the
assets of Borrower and its Subsidiaries, subject only to Permitted Liens.
               4.7 Payment of Commitment Fee to Increasing Lenders. The Borrower
shall pay to each Increasing Lender a non-refundable fee equal to 0.15% (15
basis points) of the difference between (a) each such Increasing Lender’s
Revolving Credit Commitment on and after the effectiveness of this Amendment and
(b) its Revolving Credit Commitment prior to the effectiveness of this Amendment
on or prior to the effective date of this Amendment. The Borrower shall pay to
each New Lender a non-refundable fee equal to 0.15% (15 basis points) of such
New Lender’s Revolving Loan Commitment.
          5. FOREIGN GUARANTEES. Within ten (10) Business Days of the Amendment
Date, each Foreign Subsidiary shall execute and deliver a Foreign Guaranty in
form and substance satisfactory to the Agent and an opinion of counsel in each
jurisdiction in which a Foreign Guarantor is organized in form and substance
satisfactory to the Agent.
          6. EFFECT OF AMENDMENT. From and after the date on which this
Amendment becomes effective, all references in the Loan and Security Agreement
shall mean the Loan and Security Agreement as amended hereby. Except as
expressly amended or waived hereby, the Loan and Security Agreement and the
other Loan Documents, including the Liens granted thereunder, shall remain in
full force and effect, and are hereby ratified and confirmed. For the avoidance
of doubt, the full $75,000,000 Commitment Increase described in Section 11.17 of
the Loan and Security Agreement remains available to the Borrower on the date
hereof after giving effect to this Amendment, subject to the terms and
conditions set forth therein.
          7. JOINDER. Each New Lender acknowledges and agrees that upon its
execution of this Agreement, such New Lender shall become a “Lender” under, and
for all purposes of, the Loan and Security Agreement as amended hereby and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder.
          8. EXPENSES. Borrower agrees to promptly reimburse Agent and Lenders
on demand for all fees and out-of-pocket costs and expenses, including the fees,
out-of-pocket costs and expenses of counsel retained by Agent and Lenders in
connection with the negotiation and documentation of this Amendment, and such
amounts shall constitute part of the Obligations.
          9. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

- 19 -



--------------------------------------------------------------------------------



 



          10. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are
intended solely for convenience of reference and shall not be used to interpret
or construe the provisions hereof. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts
(including by telecopy), all of which taken together shall constitute but one
and the same instrument.
[remainder of page intentionally left blank]

- 20 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to Second Amended and Restated Loan and Security Agreement to be duly
executed by a duly authorized officer as of the date first above written.

            MOBILE MINI, INC.
      By:           Name:   Lawrence Trachtenberg        Title:   Executive Vice
President, Chief
Financial Officer and Secretary     

            MOBILE MINI UK LIMITED
      By:           Name:   Lawrence Trachtenberg        Title:        

                      DEUTSCHE BANK AG, NEW YORK BRANCH,
   as Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment

S- 1



--------------------------------------------------------------------------------



 



                  [NAME OF LENDER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

S- 2



--------------------------------------------------------------------------------



 



Schedule 1.1(a) – Revolving Loan Commitments
[Schedule Omitted]

 



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
New Lenders
Wachovia Bank, National Association
Credit Suisse, Cayman Islands Branch
Bank of Arizona, N.A.
Signature Page to Consent of Guarantors and Reaffirmation Agreement

 



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT
          Reference is hereby made to that certain First Amendment to Second
Amended and Restated Loan and Security Agreement, dated as of May 7, 2007 (as
the same shall be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Amendment”), among Mobile Mini, Inc.,
a Delaware corporation (“Borrower”), Mobile Mini UK Limited, a limited company
organized under the laws of England and Wales (“UK Borrower”), the financial
institutions parties thereto and Deutsche Bank AG, New York Branch, as agent (in
such capacity, the “Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings given them in the Second Amended and Restated
Loan and Security Agreement, dated as of February 17, 2006, as amended by the
Amendment (the “Loan Agreement”).
          Each of the undersigned hereby (a) acknowledges receipt of a copy of
the Amendment, (b) consents to the terms of the Amendment, (c) agrees and
reaffirms that the Guaranty executed by it remains in full force and effect as a
continuing guaranty of the Obligations owing to the Agent and Lenders under the
Loan Agreement and the Loan Documents referred to therein and (d) agrees and
reaffirms that all of its Obligations under each other Loan Document executed by
it pursuant to the Loan Agreement, and all liens and security interests granted
thereunder, remain in full force and effect, unimpaired by the execution and
delivery of the Amendment and continue to secure its Obligations. Following the
effectiveness of the Amendment, all references in the Loan Documents to the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended by the
Amendment.
          Although Agent has informed us of the matters set forth above, and we
have acknowledged same, we understand and agree that Agent has no duty under the
Loan Agreement or any other Loan Document or any other agreement between us to
so notify us or to seek an acknowledgement, and nothing contained herein is
intended to or shall create such a duty as to any advances or transactions
hereafter.
          THIS CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.
          This Consent of Guarantors and Reaffirmation Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which shall together constitute one and
the same agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Guarantors has executed and delivered
this Consent of Guarantors and Reaffirmation Agreement as of the date set forth
in the first paragraph hereof.

            GUARANTORS:

MOBILE MINI I, INC.,
an Arizona corporation
      By:           Name:   Lawrence Trachtenberg        Title:   Executive Vice
President     

            MOBILE MINI HOLDINGS, INC.,
a Delaware corporation
      By:           Name:   Lawrence Trachtenberg        Title:   President     

            DELIVERY DESIGN SYSTEMS, INC.,
an Arizona corporation
      By:           Name:   Lawrence Trachtenberg        Title:   Executive Vice
President     

            MOBILE MINI, LLC,
a Delaware limited liability company
      By:           Name:   Lawrence Trachtenberg        Title:   Executive Vice
President     

            MOBILE MINI, LLC,
a California limited liability company
      By:           Name:   Lawrence Trachtenberg        Title:   Executive Vice
President     

            MOBILE MINI OF OHIO, LLC,
a Delaware limited liability company
      By:           Name:   Lawrence Trachtenberg        Title:   Executive Vice
President     

Signature Page to Consent of Guarantors and Reaffirmation Agreement

 



--------------------------------------------------------------------------------



 



            MOBILE MINI TEXAS LIMITED
PARTNERSHIP, L.L.P.
a Texas limited partnership
      By:           Name:   Lawrence Trachtenberg        Title:   Treasurer     

            A ROYAL WOLF PORTABLE STORAGE,
INC., a California Corporation
      By:           Name:   Lawrence Trachtenberg        Title:        

            TEMPORARY MOBILE STORAGE, INC.,

a California corporation
      By:           Name:   Lawrence Trachtenberg        Title:        

            MOBILE MINI UK HOLDINGS LIMITED

a company registered in England and Wales
      By:           Name:   Lawrence Trachtenberg        Title:        

            BOX LEASE LIMITED

a company registered in England and Wales
      By:           Name:   Lawrence Trachtenberg        Title:        

Signature Page to Consent of Guarantors and Reaffirmation Agreement

 